IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-60041
                        Conference Calendar



EUSTAQUIO VILLATORO-VILLATORO,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
                 Petition for Review of an Order
               of the Board of Immigration Appeals
                       BIA No. A 74 159 878
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Eustaquio Villatoro-Villatoro petitions for review of the

Board of Immigration Appeals’ decision dismissing his appeal from

the immigration judge’s decision to deny his application for

asylum and for a withholding of deportation.    We have reviewed

the record and the briefs and determine that the Board’s decision

is supported by substantial evidence.     See Carbajal-Gonzalez v.

INS, 78 F.3d 194, 197 (5th Cir. 1996).    The petition for review

is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
No.
-2-